The sole and only question presented by the record and by brief of counsel is whether the judgment of the justice court is void for the reason that it fails to state that the judgment was rendered after 12 o'clock noon. When the judgment of an inferior court shows the facts necessary to confer jurisdiction, then the same presumptions are indulged in favor of the regularity and validity of its proceedings as are extended to the superior courts, and the record can be impeached only in like cases and to the same extent. 23 Cyc. 1082 (11), and authorities there cited.
It is undoubtedly the law, as stated in Ex parte Griffin,177 Ala. 243, 59 So. 303, "that a court is without authority to render a judgment, except at the times prescribed by law for its sittings." But Code, § 4656, does not prescribe the time for holding a justice court, but preserves to the defendant the right to plead until 12 o'clock noon. It does not excuse him from attendance prior to that time. In this case the judgment of the justice court shows that there was jurisdiction both of the person and the subject-matter, and it will be presumed, in support of its judgment, that the time for answering had expired. Catanich v. Hayes et al., 52 Cal. 338; Martin v. Crook, Judge, 155 Ala. 198, 46 So. 482.
The judgment of the justice court was not void, and hence a common-law certiorari does not lie. It therefore follows that the judgment of the circuit court must be reversed, and, as there can be no change of the facts, a judgment will be here rendered, quashing the writ of certiorari issued out of the circuit court of Conecuh county, and dismissing the petition.
Reversed and rendered.